UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF PENNSYLVANIA

LI LIU, Individually and on behalf of all other employees
similarly situated,
                                       Plaintiff,                Case No. 2:19-cv-01179-LPL

                         - against -                                    AMENDED
                                                                    COLLECTIVE ACTION
SICHUAN GOURMET II, LLC d/b/a SICHUAN                                  COMPLAINT
GOURMET, WEIXIANG YOU, YONGPENG XIA,
ZHONG ZHUANG
                                       Defendants.


                                             COMPLAINT

       Plaintiff LI LIU (“Liu”) on his own behalf and on behalf of all other similarly situated

employees of Defendants, SICHUAN GOURMET II, LLC d/b/a SICHUAN GOURMET,

WEIXIANG YOU, YONGPENG XIA, ZHONG ZHUANG, (collectively “Defendants”), by and

through his counsel of record, HANG & ASSOCIATES, PLLC brings this Complaint (the

"Complaint") against Defendants, and alleges, upon personal belief as to himself and his own acts,

and as for all other matters upon information and belief, and/or based upon the investigation made

by his counsel, as follows:

                                 NATURE OF THE ACTION

1.     Plaintiff brings this Complaint contending that Defendants have improperly failed to pay

       overtime compensation to their employees, who work in Defendants’ restaurant in

       Pennsylvania, pursuant to the overtime requirements of the Fair Labor Standards Act, 29

       U.S.C. § 201 et seq. (the "FLSA"), the Pennsylvania Minimum Wage Act ("PMWA"), 43

       P.S. §§ 333.101, et seq., and have failed to comply with the Pennsylvania Wage Payment




                                                                                                1
      and Collection Law (“WPCL”), 43 P.S. § 260.8, et seq., and violated Pennsylvania

      common law.

2.    Plaintiff was employed by Defendants as a kitchen helper at Defendants’ Restaurant.

3.    During his employment with Defendants, when Plaintiff and all similarly situated

      employees worked more than forty (40) hours per week, they were not properly

      compensated for their overtime hours pursuant to the FLSA and the PMWA.

4.    As a result of Defendants’ improper and willful failure to pay its employees in accordance

      with the overtime requirements of the FLSA and the PMWA, Plaintiff and all similarly

      situated employees have suffered damages.

5.    Plaintiff brings this action to seek redress for Defendants’ unlawful and improper conduct.

                                JURISDICTION AND VENUE

6.    The Court has subject-matter jurisdiction over this action pursuant to 29 U.S.C. § 216(b),

      which provides that suit under the FLSA "may be maintained against any employer...in any

      Federal or State court of competent jurisdiction."

7.    In addition, the Court has federal question jurisdiction over this action pursuant to 28 U.S.C.

      § 133l.

8.    The Court has jurisdiction over Plaintiff’s PMWA claim pursuant to 28 U.S.C. § 1367.

9.    Venue is proper in this District pursuant to 28 U.S.C. § 1391(b), because Defendants

      maintain a principal place of business in this District and a substantial part of the events

      which gave rise to this litigation occurred in this District.

                                            PARTIES

10.   Plaintiff Li Liu currently resides New York. Mr. Liu was employed by the Defendant

      Sichuan Gourmet II, LLC from March 15, 2017 until August 20, 2019.



                                                                                                   2
11.   Defendant Sichuan Gourmet II, LLC is incorporated in the state of Pennsylvania and is

      registered to transact business in the city of Pittsburgh in the state of Pennsylvania. Upon

      information and belief, Defendant Sichuan Gourmet II, LLC’s corporate headquarters is

      located in this District, at 328 Atwood St, Pittsburgh PA 15213.

12.   Upon information and belief, Defendant Weixiang You is an owner, officer, shareholder,

      and manager of Sichuan Gourmet II, LLC. Upon information and belief, at all times

      relevant to the allegations herein, he had the power to hire and fire employees at Sichuan

      Gourmet II, LLC, establish their wages, set their work schedules, and maintain their

      employment records.

13.   Upon information and belief, Defendant Yongpeng Xia is an owner, officer, shareholder,

      and manager of Sichuan Gourmet II, LLC. Upon information and belief, at all times

      relevant to the allegations herein, he had the power to hire and fire employees Sichuan

      Gourmet II, LLC, establish their wages, set their work schedules, and maintain their

      employment records.

14.   Upon information and belief, Defendant Zhong Zhuang is an owner, officer, shareholder,

      and manager of Sichuan Gourmet II, LLC. Upon information and belief, at all times

      relevant to the allegations herein, she had the power to hire and fire employees at Sichuan

      Gourmet II, LLC, establish their wages, set their work schedules, and maintain their

      employment records.

15.   At all times relevant to this action, Defendants were engaged in commerce or the

      production of goods for commerce, or were employed by an enterprise engaged in

      commerce or in the production of goods for commerce within the meaning of FLSA and

      has had an annual gross volume of sales of not less than $500,000.00.



                                                                                                3
16.   Defendant Sichuan Gourmet II, LLC was the Plaintiff’s employer with the meaning of the

      FLSA and PMWA.

                         FLSA COLLECTIVE ACTION ALLEGATIONS

17.   This action is brought on behalf of the following class for purposes of the collective action

      provisions set forth in 29 U.S.C. § 216(b) of the FLSA:

             All individuals who were employed by Defendants at “Sichuan
             Gourmet II, LLC” at 328 Atwood St, Pittsburgh PA 15213 (the
             “Collective Action Members”).

18.   Plaintiff brings this case as a collective action to recover unpaid wages, unpaid overtime

      compensation, liquidated damages, unlawfully withheld wages, statutory penalties,

      attorneys' fees and costs, and damages owed to Plaintiff and all similarly situated

      employees of Defendants.

19.   Plaintiff estimates that there are at least 10 members of the Class who have been uniformly

      affected by Defendants’ improper compensation and overtime policies and practices. The

      precise number of class members can be easily ascertained by Defendants using their

      payroll and personnel records. Given the composition and size of the class, potential opt-

      in class members may be informed of the pendency of this Collective Action by posting

      notices at the Defendants’ restaurant locations or alternatively by direct mail.

20.   This action is properly maintained as a collective action because Plaintiff is similarly

      situated to the collective action members they seek to represent. Plaintiff and similarly

      situated restaurant employees were subject to the same uniform job description,

      compensation and overtime policies and practices, manuals, guidelines, scripts, standards,

      and operational procedures and practices. Further, Defendants’ willful policy or practice,




                                                                                                 4
      whereby they have failed to pay its employees proper compensation and overtime for all

      hours worked have affected Plaintiff and similarly situated employees in the same fashion.

21.   Plaintiff requests the Court to authorize prompt notice to the Class to inform them of the

      pendency of this action and of their right to "opt-in" to this lawsuit pursuant to 29 U.S.C.

      § 216(b), for the purpose of seeking unpaid wages and overtime compensation and

      liquidated damages and other penalties under the FLSA.

                                    FACTUAL ALLEGATIONS

22.   At all relevant times Defendants owned and operated “Sichuan Gourmet II, LLC” at 328

      Atwood Street, Pittsburgh PA 15213.

23.   Upon information and belief, Defendants employ at least ten (10) employees at any one

      time in their restaurant. Plaintiff and a large number of Defendants’ other employees have

      not received their: (i) wages for all hours worked; and (ii) overtime pay as required by the

      FLSA and PMWA.

24.   Plaintiff Liu was employed as a kitchen helper at “Sichuan Gourmet II, LLC” located at

      328 Atwood Street, Pittsburgh PA 15213 from March 15, 2017 until August 20, 2019. He

      was primarily responsible for providing help, as necessary, to other workers in the kitchen.

25.   Throughout that time and, upon information belief, both before that time (throughout the

      Class Period) and continuing until present, the Defendants have likewise employed other

      individuals, like the Plaintiff (the Collective Action Members/the Class) in positions that

      required little skill and no capital providing chef, server, delivery and other general

      restaurant services.




                                                                                                5
26.   From March 15, 2017 until August 20, 2019, Plaintiff Liu worked at “Sichuan Gourmet II,

      LLC”. He was paid $2,300 per month from March 15, 2017 to June 30, 2019 and was paid

      $3,300 per month from July 1, 2019 to August 20, 2019 by cash only.

27.   During this period, Plaintiff Liu worked six (6) days per week with either Monday or

      Tuesday off. Although on menu, Defendant’s open hour is from 11:00 am to 9:00 pm on

      Monday, Tuesday, Wednesday, Thursday, Friday and Saturday and 12:00 pm to 9:00 pm

      on Sunday. He actually worked from 9:00 am to 9:00 pm on Monday/Tuesday, Wednesday,

      Thursday, Friday, Saturday and Sunday without any breaks. Plaintiff Liu worked more than

      seventy-two (72) hours per workweek.

28.   At no point during Plaintiff’s employments with Defendants, were they ever required to

      utilize any means of recording or verifying their hours worked (e.g. punch clock, sign-in

      sheet, fingerprint or ID scanner).

29.   Plaintiff’s work was performed in the normal course of the Defendants’ business and was

      integrated into the business of Defendants.

30.   The work performed by Plaintiff required little skill and no capital investment.

31.   Plaintiff did not supervise other employees, did not have hiring and firing authority and his

      job duties did not include managerial responsibilities or the exercise of independent

      business judgment.

32.   Plaintiff often worked in excess of 40 hours a week, yet the Defendants willfully failed to

      pay Plaintiff compensation for hours worked in excess of forty hours per week, including

      overtime compensation of one and one-half times their regular hourly rate in violation of

      the FLSA, PMWA and the supporting regulations.




                                                                                                 6
33.   In addition to the Plaintiff, during the time period Defendants usually employed at least ten

      (10) other employees simultaneously.

34.   Such individuals have worked in excess of 40 hours a week providing cook, chef,

      waiter/waitress, food preparation, dish washer and cleaning, delivery and other general

      restaurant services, yet the Defendants have likewise willfully failed to pay them for all

      hours worked at their agreed-upon rates as well as wages for overtime compensation of

      one and one-half times their regular hourly rate, in violation of the FLSA and the PMWA.

35.   As stated, the exact number of such individuals is presently unknown but within the sole

      knowledge of the Defendants and can be ascertained through appropriate discovery.

36.   Throughout all relevant time periods, upon information and belief, and during the course

      of Plaintiff’s own employment, while Defendants employed Plaintiff and the Collective

      Action Members/the Class, the Defendants routinely required Plaintiff and the Collective

      Action Members/the Class to work long days and weekends such that they were required

      to work well in excess of forty (40) hours per week.

37.   Throughout all relevant time periods, upon information and belief, and during the course

      of Plaintiff’s own employment, while Defendants employed Plaintiff and the Collective

      Action Members/the Class, the Defendants failed to maintain accurate and sufficient time

      records.

38.   This practice violates the FLSA and the PMWA. See 29 U.S.C. § 207(a)(I). As a result of

      Defendants’ unlawful practice, Plaintiff and the Collective Action Members/the Class have

      suffered a loss of wages to which they are entitled under the FLSA and PMWA.

39.   Defendants knew, or showed reckless disregard for the fact, that its failure to pay its

      employees overtime compensation was in violation of the FLSA and the PMWA.



                                                                                                 7
                                           COUNT I
                                FAIR LABOR STANDARDS ACT
                                     29 U.S.C. § 201 et seq.
                                 (UNPAID WAGES/OVERTIME)

40.   Plaintiff re-alleges and incorporates by reference, all preceding paragraphs.

41.   Section 207(a)(I) of the FLSA states that an employee must be paid overtime, equal to 1.5

      times the employee's regular rate of pay, for all hours worked in excess of 40 hours per

      week. Plaintiff and similarly situated employees regularly worked more than 40 hours per

      week but were not paid overtime. Defendants failed to pay overtime wages to Plaintiff and

      similarly situated employees.

42.   Defendants failed to accurately record actual hours worked by its employees.

43.   The foregoing actions of Defendants violate the FLSA.

44.   Defendants’ actions were willful and not in good faith.

45.   Defendants are liable to Plaintiff and similarly situated employees for actual damages,

      liquidated damages and equitable relief, pursuant to 29 U.S.C. § 216(b), as well as

      reasonable attorneys' fees, costs and expenses.

                                        COUNT II
                           PENNSYLVANIA MINIMUM WAGE ACT
                                 43 P.S. §§ 333.101 et seq.
                              (UNPAID WAGES/OVERTIME)

46.   Plaintiff re-alleges and incorporates by reference, all preceding paragraphs.

47.   PMWA requires that covered employees be compensated for every hour worked in a

      workweek. See 43 P.S. § 333.l04(a).

48.   The PMWA requires that employees receive overtime compensation "not less than one and

      one-half times" the employee's regular rate of pay for all hours worked over 40 in a

      workweek. See 43 P.S. § 333.104(c).



                                                                                             8
49.   Plaintiff and the Class are covered employees entitled to the PMWA's protections.

50.   Plaintiff and other members of the Class are not exempt from receiving PMWA overtime

      benefits.

51.   Defendants are employers required to comply with the PMWA's mandates.

52.   Defendants violated the PMWA by failing to pay Plaintiff and other members of the Class

      proper compensation for all hours worked and for time spent working in excess of 40 hours

      during the workweek.

53.   In violating the PMWA, Defendants acted willfully and with reckless disregard of clearly

      applicable PMWA provisions.

                                      COUNT III
                          PENNSYLVANIA MINIMUM WAGE ACT
                                    43 P.S. § 333.108
                         WAGE PAYMENT AND COLLECTION LAW
                                     43 P.S. § 260.8
                           (FAILURE TO MAINTAIN RECORDS)

54.   Plaintiff re-alleges and incorporates by reference, all preceding paragraphs.

55.   Pursuant to 43 P.S. §§ 333.108 and 260.8, and the regulations implementing these laws,

      including 34 Pa. Code §§ 231.31 and 231.36, Defendants were required to keep and

      maintain records containing the total hours worked each day and each workweek and other

      information, for a period of three years and were required to furnish to each employee a

      statement with every payment of wages, listing, among other things, the hours worked,

      rates paid, gross wages, deductions and net wages.

56.   Upon information and belief, Defendants failed to maintain true, accurate and complete

      records containing information regarding the total hours worked each day and workweek

      for the Plaintiff and the Pennsylvania Class and failed to furnish Plaintiff and the

      Pennsylvania Class with such information. The conduct of defendants was and is unlawful

                                                                                             9
      and in violation of the MWA and the regulations implementing the MWA and in violation

      of the WPCL.

                                      COUNT IV
                             PENNSYLVANIA COMMON LAW
                        PENNSYLVANIA MINIMUM WAGE ACT
                                    43 P.S. § 333.101
                         WAGE PAYMENT AND COLLECTION LAW
                                57.  43 P.S. § 260.3
                               (BREACH OF CONTRACT)

58.   Plaintiff re-alleges and incorporates by reference, all preceding paragraphs.

59.   The conduct of the Plaintiff and members of the Class and the defendants, including the

      promise of the Defendants to pay Plaintiff and members of the Class all amounts due to

      them in compliance with state and/or federal law in exchange for the performance by

      Plaintiff and the members of the Classes of the duties of their employment, including their

      performance of their duties as restaurant employees, constitutes a valid contract between

      the parties.

60.   The aforesaid contract was supported by good and adequate consideration.

61.   Plaintiff and the members of the Class fully performed all of the duties and obligations

      imposed upon them pursuant to their contract with defendants.

62.   The conduct of Defendants, in failing to pay the Plaintiff and the members of the Class all

      of the overtime wages due to them and other benefits, constitutes a breach of the contract

      between the parties.

63.   Therefore, Plaintiff and the Class demand that they be paid overtime compensation, as

      required by the PMWA, 43 P.S. § 333.101, et seq. and the WPCL, 43 P.S. § 260.3, for

      every pay period they were not paid overtime and demand reimbursement for charges,

      expenditures or losses incurred in direct consequence of the discharge of their duties, or of



                                                                                                10
      their obedience to the directions of the employer, plus return of all other coerced

      investments in the business of the employer, including their investment of time, during the

      Class period until the date of entry of judgment plus interest and attorneys’ fees.

                                         COUNT V
                                PENNSYLVANIA COMMON LAW
                                   (UNJUST ENRICHMENT)

64.   Plaintiff re-alleges and incorporates by reference, all preceding paragraphs.

65.   Defendants have retained for themselves the wages due and owing to the Plaintiff and the

      Class resulting from overtime hours worked contrary to federal and Pennsylvania law and

      resulting from expenditures charged to and incurred by Plaintiff and the Class in direct

      consequence of the discharge of their duties, or of their obedience to the directions of the

      employer, contrary to Pennsylvania law.

66.   Defendants have wrongfully failed, neglected and refused to pay to the Plaintiff and the

      Class all sums due to them as a result of which Defendants have been unjustly enriched.

                                        COUNT VI
                                PENNSYLVANIA COMMON LAW
                                   (GENERAL ASSUMPSIT)

67.   Plaintiff re-alleges and incorporates by reference, all preceding paragraphs.

68.   Plaintiff and the Class performed services, work and labor for Defendants for which

      Defendants agreed to pay in accordance with federal and Pennsylvania law.

69.   Defendants failed to pay Plaintiff and the Class in accordance with federal and

      Pennsylvania law for the services, work and labor performed by them for defendants.

70.   Instead, Defendants have retained and appropriated for themselves the payments due and

      owing to the Plaintiff and the Class resulting from overtime hours worked and expenditures

      charged to and incurred by Plaintiff and the Class in direct consequence of the discharge



                                                                                               11
       of their duties, or of their obedience to the directions of the employer, contrary to federal

       and Pennsylvania law.

71.    Defendants are indebted to Plaintiff and the Class for the services, work and labor

       performed by Plaintiff and the Class and for money had and received by defendants for the

       use and benefit of Plaintiff and the Class during the Class period until the date of entry of

       judgment plus interest and attorneys’ fees.

                                         COUNT VII
                                 PENNSYLVANIA COMMON LAW
                                     (QUANTUM MERUIT)

72.    Plaintiff re-alleges and incorporates by reference, all preceding paragraphs.

73.    Plaintiff and the Class loyally and conscientiously served as employees of the defendants.

74.    Plaintiff and the Class created value and good will for the Defendants and generated

       substantial income for the Defendants.

75.    The Defendants knew or should have known that Plaintiff and other members of the class

       were to be fully paid for the work they performed, including overtime.

76.    The Defendants did not pay Plaintiff and the Class overtime earned and accrued for the

       work they performed for the Defendants.

77.    Accordingly, Plaintiff and the Class are entitled to money damages equal to the reasonable

       value of the labor provided to Defendants, plus interest and attorneys’ fees.

                                    PRAYER FOR RELIEF

WHEREFORE, Plaintiff respectfully prays that the Court enter an order:

       a.     certifying this action as a collective action pursuant to 29 U.S.C. § 216(b);

       b.     ordering Defendants to promptly file with this Court and furnish to counsel a list

of all names and addresses of all employees who have worked for Defendants during the past



                                                                                                 12
three (3) years, and authorizing Plaintiff’s counsel to issue notice at the earliest possible time to

these individuals, informing them that this action has been filed, of the nature of the action, and

of their right to opt-in to this lawsuit if they worked hours in excess of forty (40) hours in a week

during the liability period, but were not paid overtime compensation as required by the FLSA;

        c.     adjudicating and declaring that Defendants’ conduct as set forth above is in

violation of the FLSA and the PMWA;

        d.     adjudicating and declaring that Plaintiff and similarly situated employees are

entitled to overtime compensation for hours worked in excess of forty (40) hours per week;

        e.     adjudicating and declaring that Defendants violated the FLSA and PMWA by

failing to pay Plaintiff and similarly situated employees for their hours worked in excess of forty

hours per week;

        f.     awarding Plaintiff and similarly situated employees overtime wages in an amount

consistent with the FLSA and PMWA;

        g.     awarding Plaintiff and similarly situated employees liquidated damages in

accordance with the FLSA and PMWA;

        h.     awarding Plaintiff and the Class reasonable attorneys' fees and all costs of this

action, to be paid by Defendants, in accordance with the FLSA and PMWA;

        i.     awarding pre and post-judgment interest and court costs as further allowed by

law;

        j.     granting Plaintiff and the Class leave to add additional plaintiffs by motion, the

filing of written opt-in consent forms, or any other method approved by the Court; and

        k.     for all additional general and equitable relief to which Plaintiff and the Class may

be entitled.



                                                                                                    13
Dated: Flushing, New York
       October 16, 2019

                            HANG & ASSOCIATES, PLLC

                            By: /s/ Jian Hang

                            Jian Hang, Esq. (ID # 319709)
                            136-20 38th Avenue Suite 10G
                            Flushing, New York 11354
                            Phone: 718.353.8588
                            Fax:     718.353.6288
                            E-mail: jhang@hanglaw.com
                            Attorneys for Plaintiff




                                                            14
